DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election with traverse of claims 1-13 encompassing Species I: Figure 4 in the reply filed on 09/16/2022 is acknowledged.  
The traversal is on the basis that “if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits. M.P.E.P. §803. Additionally, the Restriction Requirement and/or the Election of Species are traversed on the basis that a Restriction Requirement and Election of Species are optional”.  This is not found persuasive because upon closer review, all species above relate to different methods for activating and/or deactivationg a display screen and will require different steps and algorithms based on primary recognition data of a user, viewing angles, secondary recognition data of a user, secondary authentications etc. for the various embodiments and examples disclosed. In addition, these species are not obvious variants of each other based on the current record. Even though one or more elements recited in the claims of Species I are similar to one or more elements recited in the claims of Species II-IV, the additional elements of the other species will create a serious burden for the Examiner and will require a different field of search (e.g., searching different classes/sub-classes or electronic resources, or employing different search strategies or search queries). 
 In addition, claims 4-7 and 12 are withdrawn from consideration as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on 09/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0206285 A1 to Hodge et al. (hereinafter "Hodge") in view of U.S. Patent Application Publication 2016/0210473 A1 to Cohen et al. (hereinafter "Cohen").
Regarding Claim 1, Hodge teaches a method, comprising: storing recognition data in a memory resource; receiving primary recognition data; comparing the primary recognition data to the stored recognition data; and activating a display screen (Figs. 8-9B; Para. 8, 53, 63-85 of Hodge; electronic device can identify a current user, and retrieve from storage a listing of filters known to be associated with the user… viewing angle of a display can be adjusted (e.g., dynamically) based on the position of a user relative to the display… electronic device can adjust the viewing angle at which particular information is displayed… device can adjust the viewing angle for the entire display… At step 904, the electronic device can identify a user associated with the confidential information… electronic device can determine, from provided authentication information, the current user of the device… the electronic device can retrieve a user identity associated with the particular requested information (e.g., the identity of the user that generated the information, or the identity of users authorized to view the information)… electronic device can retrieve from storage one or more obfuscation processes or methods associated with the identified user).
Hodge does not explicitly disclose activating a display screen for a viewing angle responsive to authentication of the primary recognition data through the comparison of the primary recognition data and the stored recognition data.
However, Cohen teaches activating a display screen for a viewing angle responsive to authentication of primary recognition data through comparison of the primary recognition data and the stored recognition data (Fig. 1; Para. 21, 32-34 of Cohen; Viewing angle Φ may have, among other things, an angle of inclination θ of approximately ten degrees with respect to a surface 111 normal to the mobile device screen 102. An unauthorized user 106 may be attempting to view mobile device screen 102 from a viewing angle greater than the viewing angle Φ, and may, therefore, be considered to be outside of viewing region 108. Consequently, unauthorized user 106 may be unable to view the content displayed on mobile device screen 102
Figs. 5A-5B; Para. 38-62 of Cohen; mobile device 101 (FIG. 1) may process the received content and determine if this content to be displayed on the mobile device screen 102 (FIG. 1) is directed to sensitive or confidential information… mobile device camera 103 (FIG. 1) may capture images of one or more users viewing the screen. The captured images are then compared to one or more reference images to categorize users as an authorized user 104 (FIG. 1) or an unauthorized user 106 (FIG. 1)).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include activating a display screen for a viewing angle responsive to authentication of the primary recognition data through the comparison of the primary recognition data and the stored recognition data using the teachings of Cohen in order to modify the system taught by Hodge. The motivation to combine these analogous arts would have been to protect sensitive content displayed on mobile devices (Para. 1 of Cohen).

Regarding Claim 2, the combination of Hodge and Cohen teaches that the viewing angle comprises an angle of between 4 and 26 degrees as measured from a plane normal to the display screen (Fig. 1; Para. 21, 32-34 of Cohen; Viewing angle Φ may have, among other things, an angle of inclination θ of approximately ten degrees with respect to a surface 111 normal to the mobile device screen 102. An unauthorized user 106 may be attempting to view mobile device screen 102 from a viewing angle greater than the viewing angle Φ, and may, therefore, be considered to be outside of viewing region 108. Consequently, unauthorized user 106 may be unable to view the content displayed on mobile device screen 102).

Regarding Claim 3, the combination of Hodge and Cohen teaches altering the polarization of the display screen to activate the display screen such that the display screen is viewable within the viewing angle (Para. 32-34 of Cohen; beam steering feature may play yet a more significant role when the activated narrow-angle sub-pixel units 206A-206C (FIG. 2B) generate narrow fields of view 108 (FIG. 1) capable of being viewed over a relatively narrow angular range θ, Φ (FIG. 1)… phased array optical beam steering may include a blazed transmission grating used for beam steering, liquid crystal steering, liquid crystal polarization grating steering).

Regarding Claim 8, Hodge teaches a non-transitory machine-readable medium comprising a processing resource in communication with a memory resource having instructions executable to: store recognition data to a memory resource coupled to the computing device; receive primary recognition data to identify an authorized user; determine if a user is the authorized user based on the received primary recognition data; and activate a display screen (Figs. 8-9B; Claim 20; Para. 8, 53, 63-85 of Hodge; electronic device can identify a current user, and retrieve from storage a listing of filters known to be associated with the user… viewing angle of a display can be adjusted (e.g., dynamically) based on the position of a user relative to the display… electronic device can adjust the viewing angle at which particular information is displayed… device can adjust the viewing angle for the entire display… At step 904, the electronic device can identify a user associated with the confidential information… electronic device can determine, from provided authentication information, the current user of the device… electronic device can retrieve a user identity associated with the particular requested information (e.g., the identity of the user that generated the information, or the identity of users authorized to view the information)… electronic device can retrieve from storage one or more obfuscation processes or methods associated with the identified user).
Hodge does not explicitly disclose activating a display screen such that the display screen is viewable within a viewing angle measured from a plane normal to the display screen based on the determination that the user is the authorized user.
However, Cohen teaches activating a display screen such that the display screen is viewable within a viewing angle measured from a plane normal to the display screen based on determination that a user is an authorized user (Fig. 1; Para. 21, 32-34 of Cohen; Viewing angle Φ may have, among other things, an angle of inclination θ of approximately ten degrees with respect to a surface 111 normal to the mobile device screen 102. An unauthorized user 106 may be attempting to view mobile device screen 102 from a viewing angle greater than the viewing angle Φ, and may, therefore, be considered to be outside of viewing region 108. Consequently, unauthorized user 106 may be unable to view the content displayed on mobile device screen 102
Figs. 5A-5B; Para. 38-62 of Cohen; mobile device 101 (FIG. 1) may process the received content and determine if this content to be displayed on the mobile device screen 102 (FIG. 1) is directed to sensitive or confidential information… mobile device camera 103 (FIG. 1) may capture images of one or more users viewing the screen. The captured images are then compared to one or more reference images to categorize users as an authorized user 104 (FIG. 1) or an unauthorized user 106 (FIG. 1)).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include activating a display screen such that the display screen is viewable within a viewing angle measured from a plane normal to the display screen based on the determination that the user is the authorized user using the teachings of Cohen in order to modify the system taught by Hodge. The motivation to combine these analogous arts would have been to protect sensitive content displayed on mobile devices (Para. 1 of Cohen).

Regarding Claim 9, the combination of Hodge and Cohen teaches that the computing device includes an organic light emitting diode (OLED) screen (Para. 29 of Hodge; Display 110 can include any suitable type of display, including for example LED, LCD, OLED).

Regarding Claim 10, the combination of Hodge and Cohen teaches instructions to authenticate the primary recognition data (Fig. 6; Para. 19; Para. 58-72 of Cohen).

Regarding Claim 11, the combination of Hodge and Cohen teaches that authenticating recognition data includes comparing the primary recognition data to the stored recognition data before the display screen is activated and viewable within the viewing angle (Figs. 5A-5B; Para. 38-62 of Cohen; mobile device 101 (FIG. 1) may process the received content and determine if this content to be displayed on the mobile device screen 102 (FIG. 1) is directed to sensitive or confidential information. An unauthorized user 106 (FIG. 1) may attempt to view content containing sensitive or confidential content on mobile device screen 102. Prior to displaying this content, mobile device 101 may determine whether sensitive content is going to be displayed on the mobile device screen 102… mobile device camera 103 (FIG. 1) may capture images of one or more users viewing the screen. The captured images are then compared to one or more reference images to categorize users as an authorized user 104 (FIG. 1) or an unauthorized user 106 (FIG. 1)).

Regarding Claim 13, the combination of Hodge and Cohen teaches that recognition data comprises a fingerprint identification, a retina identification, a facial identification, an alphanumerical identification code, a pattern identification code, or a combination thereof (Para. 34 of Cohen; Pixel positions of an authorized user viewing the mobile device screen are determined using the captured camera image (e.g., using facial recognition techniques)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622